Citation Nr: 0638915	
Decision Date: 12/14/06    Archive Date: 01/04/07

DOCKET NO.  04-13 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico



THE ISSUE

Entitlement to an increased rating for a generalized anxiety 
disorder, currently evaluated as 50 percent disabling. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 




INTRODUCTION

The veteran had active service in the U.S. Army from 
September 1972 to February 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2003 rating decision of the above 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which denied a rating in excess of 50 percent for the 
service-connected generalized anxiety disorder. 


FINDING OF FACT

A preponderance of the competent and probative medical 
evidence of record is against a finding that the veteran's 
symptomatology due to the service-connected generalized 
anxiety disorder results in a reduction in occupational and 
social impairment with deficiencies in most areas such as 
work, school, family relations, judgment, thinking, or mood.  
His symptoms have included anxiety, depression, insomnia, 
irritability, anger, nervousness, isolating behavior, and a 
few reports of hallucinations and suicidal thoughts, however, 
this has not affected his ability to function independently, 
appropriately and effectively; he also has had difficulty in 
adapting to stressful circumstances, but he continues to work 
in the same job that he had since the 1970s.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 50 percent 
for a generalized anxiety disorder are not met.  38 U.S.C.A. 
§§ 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9400 
(2006).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable RO decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see Mayfield 
v. Nicholson, 444 F.3d 1328, rev'd on other grounds (Fed. 
Cir. 2006).  In the present case, this was done.

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  The Federal Circuit held, in effect, that the 
Board must specify what documents satisfy the duty to provide 
notice to a claimant.  

In a February 2003 letter, the RO informed the veteran of its 
duty to assist him in substantiating his claim under the 
VCAA, and the effect of this duty upon his claim.  The Board 
concludes that the notification received by the veteran 
adequately complied with the VCAA and subsequent interpretive 
authority, and that he has not been prejudiced by the notice 
and assistance provided by the RO.  Likewise, it appears that 
all obtainable evidence identified by the veteran relative to 
his claim has been obtained and associated with the claims 
file, and that neither he nor his representative has 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  Thus, for these reasons, any 
failure in the timing or language of VCAA notice by the RO 
constituted harmless error.  See also Conway v. Principi, 353 
F.3d 1359, 1374 (2004), holding that the Court of Appeals for 
Veterans Claims must "take due account of the rule of 
prejudicial error."

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim.  No useful 
purpose would be served in remanding this matter for yet more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no additional benefit 
flowing to the veteran.  The Court of Appeals for Veterans 
Claims has held that such remands are to be avoided.  See 
Winters v. West, 12 Vet. App. 203 (1999) (en banc), vacated 
on other grounds sub nom. Winters v. Gober, 219 F.3d 1375 
(Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  See 
also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc).

In addition to the foregoing harmless-error analysis, to 
whatever extent the recent decision of the Court in Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no prejudice to the veteran 
in proceeding with the present decision.  The veteran has 
been apprised of the requirements for an increased rating, 
and, since the claim is being denied, no new effective date 
will be assigned.

II.  Factual Background

Received from the veteran in January 2003 was his claim for 
an increased rating for the service-connected generalized 
anxiety disorder.  Along with his claim, he submitted copies 
of VA treatment records dated in January 2003 which showed 
that he had been seen in the walk-in clinic for complaints of 
depression, crying without control, inability to sleep, 
anxiety, isolation, suicidal ideas without a specific plan, 
and loss of appetite for approximately three weeks.  On 
mental status examination he was found to be alert and 
oriented.

The veteran was seen again the next day for a psychiatric 
consultation.  It was noted he had been feeling depressed for 
the past two weeks, and had called his fee basis private 
psychiatrist because he was having self-harm ideas, 
considering using the revolver assigned to him for his work 
in correction administration.  He had left his revolver in 
his job area, as he was fearful to have it at home.  He 
indicated that, the day before, his fee basis psychiatrist 
had been out of the office and he felt so desperate that he 
came to the walk-in clinic.  He reported that, in addition to 
his divorce, he an important love relationship had ended due 
to his anger. He lived alone, heard voices calling his name, 
had insomnia, and episodes of depression with crying spells.  
Objective examination showed the veteran had a depressed mood 
and affect and had crying spells during the interview.  His 
speech was found to be logical, coherent, and relevant.  He 
had adequate judgment and superficial insight.  He was 
oriented times three, with intact memory.  There was no 
evidence of secondary affects due to medication, no 
involuntary movements, or gross neurological deficit.  He was 
not considered suicidal or homicidal.  His cognitive 
functions were preserved.  A Global Assessment of Functioning 
(GAF) score of 60 was assigned, the diagnosis was PTSD, and 
the plan was to increase his current psychiatric medications.

Of record are treatment records, dated from 1997 through 
April 2003, from a private physician, L.R.G., M.D., who 
provided periodic psychiatric treatment, including 
medication, to the veteran.  These treatment records show 
that the veteran consistently reported symptoms of 
depression, anxiety, anger, irritability, nervousness, 
isolating behavior, and insomnia.  In treatment summaries 
dated from 1997 through 2002, the veteran's prognosis was 
noted to be poor.  On two occasions only, in November 2001 
and March 2003, the veteran complained of hallucinations. He 
consistently denied suicidal and homicidal ideas.  He 
reported he did not like his work, but that he continued to 
work in corrections.  

On VA examination in April 2003, the veteran reported he had 
been in psychiatric treatment for about 30 years, but had 
undergone no psychiatric hospitalizations.  He had no history 
of suicide attempts.  He received treatment for a private 
psychiatrist for the past 27 years through the "fee basis 
program", and took medications for his psychiatric problems.  
He had worked for the State government since 1978, and his 
current monthly salary was $2543.  He had been married in 
1978, had one daughter, and then was divorced in 1984.  He 
had lived alone in his own house since 1989.  He reported 
that in the past year he had felt sad, depressed, and 
irritable, and had lost interest in daily living activities, 
had insomnia, had an inability to feel pleasure in daily 
tasks, and had an inability to concentrate.  He said he felt 
anxiety, restlessness, and increased tension.  He reported 
being excessively anxious and worried about everything.  

On mental status examination, he was found to be 
appropriately dressed, with adequate hygiene, and was 
cooperative.  He was spontaneous and established eye contact 
immediately with the examiner.  He was alert, aware of the 
interview situation, and in contact with reality.  There was 
no evidence of psychomotor retardation or agitation, and no 
tics, tremors, or abnormal involuntary movements.  His 
thought process was coherent and logical.  There was no 
looseness of association and no evidence of disorganized 
speech.  There was no evidence of delusions or 
hallucinations.  The veteran had no phobias, no obsessional 
ideas, and no suicidal ideas.  His mood was anxious and 
depressed, and his affect was broad and appropriate.  He was 
oriented to person, place, and time.  His memory for recent, 
remote, and immediate events was intact.  His abstraction 
capacity was normal.  His judgment was good and his insight 
was adequate.  The diagnosis was generalized anxiety 
disorder, and a GAF score of 50 was assigned.

III.  Analysis

Disability evaluations are determined by the application of 
the VA Rating Schedule, which is based on average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the claimant.  38 
C.F.R. § 4.3.

In determining the level of impairment, the disability must 
be considered in the context of the entire recorded history.  
38 C.F.R. § 4.2, 4.41.  An evaluation of the level of 
disability present also includes consideration of the 
functional impairment of the appellant's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126.

The regulations in 38 C.F.R. § 4.130 establish a general 
rating formula for mental disorders, and assign disability 
evaluations according to the manifestation of particular 
symptoms.

38 C.F.R. § 4.130 provides that a 50 percent disability 
evaluation is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  C.F.R. § 4.130, Diagnostic Code (DC) 9400.

The next higher rating, 70 percent, is warranted for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and inability to establish and 
maintain effective relationships.  C.F.R. § 4.130, DC 9400.

In this case, the veteran's primary mental health symptoms 
are depression and anxiety.  While these are significant 
symptoms, for which he has continued to receive treatment, 
including medication, since the 1970s, there is little or no 
evidence of record suggesting any of the specific symptoms 
listed in the criteria for a 70 percent disability 
evaluation.  Specifically, the veteran has denied suicidal 
ideation, except for one occasion in January 2003, and there 
has been no evidence of obsessional rituals or speech 
impairment.  While the veteran has had depression and 
anxiety, this has not affected his ability to function 
independently, appropriately or effectively. 

The Board notes that the veteran lives alone, takes care of 
himself, and has remained employed in the corrections field 
since the 1970s.  While he has complained of anger and 
irritability, there has been no evidence or report of 
impaired impulse control.  On examination, the veteran has 
been found to be oriented and appropriately groomed.  He does 
appear to have some difficulty in adapting to stressful 
circumstances, but the record reflects that he continues to 
maintain employment in the area of corrections.

With regard to relationships, the veteran has attributed the 
break-up of his marriage and a subsequent relationship to his 
anger. However, after reviewing the evidence of record, the 
Board concludes that there is no indication that the 
veteran's psychiatric symptoms, in and of themselves, result 
in a degree of occupational or social impairment beyond that 
contemplated by a 50 percent evaluation.  Rather, his 
symptoms are fully consistent with an evaluation of not 
higher than 50 percent.  See 38 C.F.R. § 4.7.

With regard to the Global Assessment of Functioning (GAF) 
scores assigned, the Board notes that the GAF scale reflects 
the "psychological, social, and occupational functioning in 
a hypothetical continuum of mental health - illness."  
Diagnostic and Statistical Manual of Mental Disorders, 
American Psychiatric Association, at 32 (4th ed. 1994) (DSM-
IV); 38 C.F.R. §§ 4.125(a), 4.130.  In January 2003, a VA 
physician assigned a GAF score of 60, but also diagnosed 
PTSD, with no mention of a generalized anxiety disorder.  GAF 
scores ranging from 51 to 60 reflect moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co- workers).  In April 2003, the VA examiner assigned a 
GAF score of 50.  GAF scores ranging between 41 to 50 reflect 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  DSM IV.  However, even considering 
the most recent GAF score assigned on VA examination in April 
2003, which reflects serious symptoms or serious impairment 
in social or occupational functioning, the Board notes that 
this number is close to range for moderate symptoms, and the 
fact remains that, although the veteran complains of 
depression and numerous other symptoms, he is able to retain 
his job.

In sum, the evidence of record falls short of showing 
symptoms related to a generalized anxiety disorder producing 
occupational and social impairment with deficiencies in most 
areas such as work, school, family relations, judgment, 
thinking, or mood, or total occupational and social 
impairment.  Thus, the Board concludes that the evidence 
preponderates against the veteran's claim for a rating in 
excess of 50 percent for his generalized anxiety disorder.  
In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve reasonable doubt in 
favor of the veteran when there is an approximate balance of 
positive and negative evidence regarding the merits of an 
outstanding issue.  That doctrine, however, is not applicable 
in this case because the preponderance of the evidence is 
against the veteran's claim, and an increased rating must be 
denied.  38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).

The above determination is based upon consideration of 
applicable provisions of the Rating Schedule.  In addition, 
however, there is no showing that the veteran's generalized 
anxiety disorder reflects so exceptional or so unusual a 
disability picture as to warrant the assignment of any higher 
evaluation on an extra-schedular basis.  Specifically, the 
medical evidence fails to show, and the veteran has not 
asserted, that he has required frequent periods of 
hospitalization for his generalized anxiety disorder, nor has 
he alleged marked interference with employment due solely to 
that condition.  Hence, referral for extraschedular 
consideration is not warranted.  See 38 C.F.R. § 3.321(b)(1).


ORDER

A rating in excess of 50 percent for a generalized anxiety 
disorder is denied.




__________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


